The Attorney                 General of Texas
                                                             nil optaka
                       August    31,   1978                Ch0mxb Orinir



Mr. Thomas T. League                          Opinion No. Ii- 1235
County Auditor
Smith County                                  Re: Whether        article 7044a,
Tyler, Texas                                  V.T.C.S., requiring the tax rate
                                              to be set on or before July 20
                                              applies to counties.

Dear Mr. League:

     You have asked if article    7044a, V.T.C.S., applies to counties.   Article
7044a provides:

              Section 1. From and after January 1, 1966, all taxing
           authorities which use the services of the county tax
           assessoreollector,  either to asses or collect taxes for
           such taxing authority, shall, on or before July 20 of
           each year, notify the county tax assessor-collector
           whose services are to be used by the taxing authority
           of the tax rate for the succeeding taxable year
           adopted by the taxing authority.

              Sec. 2. In the event any taxing authority using the
           services of the county tax assessor-collector    for either
           assessing or collecting taxes of the taxing authority
           fails to notify the county tax assessor*ollector     of the
           tax rate adopted by the taxing authority, prior to July
           20, as provided in Section 1 of this Act, the tax rate
           for the succeeding year shall be the tax rate for the
           preceding year, rather than the tax rate adopted by
           the taxing authority, and in no event shall a new tax
           rate be in force and effect unless notification of such
           tax rate is furnished the county tax assessor-collector
           prior to July 20 of each year.

             Sec. 3.     In compiling the tax roll for a taxing
           authority using the services of the county tax assessor-
           collector, the county tax assessor-collector   shall use




                                 p.    4929
.         .




    Mr.   Thomas T. League    -   Page 2    (H-12351



                the rate furnished him by the taxing authority prior to July
                28 of each year, or, in the event the county tax assessor-
                collector has not been furnished a new tax rate, the county
                tax assessor-collector shall use the tax rate adopted for the
                preceding taxable year by the taxing authority.

          Shortly after the statute was enacted in 1965, Attorney General Opinion C-
    647 (1966) indicated that the provisions of the statute are applicable to counties.
    The opinion reasoned that the statute is applicable to “all taxing authorities which
    use the services of the county tax assessor-collector,     either to assess or collect
    taxes for such taxing authority” and that since the county is a taxing authority
    which uses the services of the county tax assessorl?ollector,    the county is required
    to meet the deadline established in the statute.          See also Attorney General
    Opinions H-849 (1976); C-753 (1966); C-701 (19661.

           It is our view that Attorney General Opinion C-647 was not correctly decided.
    That opinion failed to consider the effect of other statutes relating to the time the
    county commissioners court establishes the tax rate. The most relevant statute is
    article 689a-11, V.T.C.S., which provides in part:

                    The Commissioners’ Court in each county shall each year
                 provide for public hearing on the county budget - which
                 hearing shall take place on some date to be named by the
                 Commissioners’ Court subsequent to August 15 and prior to
                .the levy of taxes by said Commissioners’ Court. . . . When
                 the budget has been finally approved by the Commissioners’
                 Court, the budget, as approved by the court shall be filed
                 with the clerk of the county court and taxes levied only in
                 accordance therewith. . . .

           The phrase “levy of taxes” and variations thereof can have many different
     meanings, see Amaimo v. Carter, 212 S.W.2d 950 (Tex. Civ. App. - Beaumont 1948,
     writ ref’d n.r.e>; however, in this context, we believe it refers to the establishment
    of the tax rate. Article 689a-11 clearly contemplates that taxes will be levied only
     in accordance with the approved budget. We believe this expresses the intention of
    the legislature that the tax rate should not be established until the county has
    considered and adopted the budget. -*.     See Victor v. State 158 S.W.2d 760 (Tex.
    19421 and Cranfill Bros. Oil Co. v. State, 54 S.W.2d 813 Tex. CIV. App. - El Paso
    1932, writ ref’d) which held that an order which does nothing more than to establish
    .the tax rate is a tax levy.

          Statutes which relate to the same subject matter are to be read and
    construed together, and any conflict between their provisions will be harmonized if
    possible. Standard v. Sadler, 383 S.W.2d. 391 (Tex. 19641; State v. Standard Oil Co.,
    107 S.W.2d 550 (Tex. 1937); International Service Insurance Co. v. Jackson, 335
P. 4930
Mr. Thomas T. League     -   Page 3 (H-1235)



S.W.2d 420 (Tex. Civ. App. - Austin 1960, writ ref’d n.r.e.). A construction which
concludes that a statute has impliedly repealed another is to be avoided if at all
possible. Lasater v. Looez. 217 S.W. 373 (Tex. 1919); Cole v. State, 170 S.W. 1036
(Tex. 1914)*x te v. Jackson, 370 S.W.2d 797 (Tex. Civ. App. - Houston 1963) aff’d
376 S.W.Zd 341(Tex. 1964).      this case. we believe the armrooriate construction of
article 7044a is that it was intended to’apply to the various taxing authorities other
than the county which utilizes the services of the county tax assessor and that no
implied repeal of article 689a-ll was intended. See, e.g., V.T.C.S. 1042b, article
2351a-6; Education Code SS 23.94, 130.121; Water Code SS 51.595, 56.073.
Accordingly, it is our opinion that the deadline for setting the tax rate established
by article 7044a does not apply to counties.       Attorney General Opinion C-647 is
overruled.

                                   SUMMARY

           A county is not required to set its tax rate on or before July
           20.




                                           Attorney General of Texas

APPROVED:




&f&g//&${
C. ROBERT HEATH. Chairman
Opinion Committee

1sn




                                          P.   4931